Citation Nr: 0724348	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  06-09 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether there is clear and unmistakable error in a decision 
of June 20, 1978, which assigned a 10 percent rating for 
pulmonary sarcoidosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1972 to May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2005 by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
No. Little Rock, Arkansas.  In the decision, the RO found 
that there was no clear and unmistakable error in a prior 
rating decision of June 20, 1978, which assigned a 10 percent 
initial rating for pulmonary sarcoidosis.

A hearing was held at the RO before the undersigned Veterans 
Law Judge in February 2007.  


FINDINGS OF FACT

1.  The decision of June 20, 1978, which assigned a 10 
percent initial rating for pulmonary sarcoidosis was based on 
the correct facts as they were known at that time, and was in 
accordance with the existing law and regulations.

2.  There is no basis for concluding that the lack of 
specific mention in the June 20, 1978, decision of the prior 
determination of the disability rating assigned by a service 
physical evaluation board materially affected the decision.


CONCLUSION OF LAW

The decision of June 20, 1978, which assigned a 10 percent 
disability rating for the veteran's service-connected 
pulmonary sarcoidosis does not contain clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that there is clear and unmistakable 
error in a decision of June 20, 1978, which assigned a 10 
percent initial rating for pulmonary sarcoidosis.  She 
testified during the hearing held in February 2007 that the 
decision was factually erroneous because her disability had 
been rated as 60 percent disabling by a service medical board 
and had not improved.  

The Board notes that in Livesay v. Principi, 15 Vet. App. 165 
(2001) the United States Court of Appeals for Veterans Claims 
(Court) held that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable to claims of 
clear and unmistakable error.  See also Parker v. Principi, 
15 Vet. App. 407, 412 (2002) in which the Court noted that 
although the Secretary filed a motion, with which the veteran 
agreed, seeking a remand for readjudication of the clear and 
unmistakable error question in light of the enactment of the 
VCAA, the basis for the motion had no merit following this 
Court's decision in Livesay in which the Court found that the 
VCAA was not applicable to CUE matters.  Therefore, there is 
no prejudice to the veteran in proceeding to consider the 
claim on the merits.  

As noted above, the veteran contends that there is clear and 
unmistakable error in a decision of June 20, 1978, which 
assigned a 10 percent rating for the veteran's service-
connected pulmonary sarcoidosis.  The evidence which was of 
record at the time of the June 20, 1978, rating decision 
included the veteran's service medical records.  The report 
of a service physical evaluation board dated in April 1975 
reflects that the appellant was found to have sarcoidosis 
associated with Cushing's syndrome secondary to steroids with 
severe marked symptoms of dyspnea and fatigue on slight 
exertion.  It was noted that this was incurred while entitled 
to receive basic pay.  The physical evaluation board 
determined that the veteran was not fit for further military 
service, and determined that the disorder was 60 percent 
disabling under Diagnostic Codes 6899-6802.  

The evidence also includes post active duty records from 
follow-up examinations performed by the service department 
based on the veteran's status on the temporary disability 
retired list.  A physical evaluation board report dated in 
October 1976 reflects that the disorder was diagnosed as 
sarcoidosis, with moderate symptoms of dyspnea and fatigue on 
slight exertion.  The service physical evaluation board 
assigned a 30 percent rating at the time of reexamination.  A 
report of medical examination dated in January 1978 noted 
that the veteran had slight wheezing on end inspiration.  An 
associated narrative summary stated that the appellant had 
dyspnea on walking three flights of stairs but was able to 
walk one quarter to one half a mile without shortness of 
breath or dyspnea.  She had occasional dependent edema, but 
was on no medications.  Pulmonary function tests revealed 
normal spirometry.  The assessment was that the patient 
carried a diagnosis of sarcoidosis based on biopsy 
confirmation.  Clinical history and X-rays were consistent 
with the diagnosis but no significant physiologic impairment 
had been noted on pulmonary function evaluation.  The disease 
had apparently been clinically stable over the last year.  

The evidence which was of record at the time of the June 20, 
1978, rating decision includes the report of a disability 
evaluation examination dated in May 1978.  The report 
reflects that the veteran said that in 1973 while stationed 
overseas she noticed some slight fever, swelling of her face, 
and fatigue associated with shortness of breath.  She 
reported that she was examined on several occasions and found 
to have sarcoid disease.  Later, she had a lung biopsy which 
was also diagnosed as showing sarcoid disease.  She continued 
to have shortness of breath and was given steroids which she 
said did not help but caused water retention, swelling of her 
face, acne, and painful joints.  She had discontinued the 
steroids, but reported that she continued to have shortness 
of breath after very mild exertion.  She complained that she 
was unable to climb stairs and was disabled as far as being 
gainfully employed was concerned.  On physical examination, 
there was no evidence of any skin disease.  There were no 
enlarged nodes and no disease of the lymphatic system.  The 
chest had a healed scar in the left supraclavicular area 
which was the site of the removal of a node.  There was also 
a scar on the right sternal border, which was the site of a 
lung biopsy.  Movements of the chest were normal.  The breath 
sounds were fairly well heard with no rales.  Chest excursion 
was normal.  There was no evidence of any disease of the 
musculoskeletal system.  The impression was (1) sarcoidosis 
pulmonary, history of; and (2) Cushing's syndrome, secondary 
to steroid administration, history of.

Associated with the VA examination report is a report of a 
pulmonary function study and the report of a chest X-ray 
dated in May 1978 which shows that there were heavy lung 
markings noted of a generalized nature having a somewhat 
reticular finely nodular pattern of a non-specific natures.  
There was no adenopathy.  An EKG was within normal limits.   

In the rating decision of June 20, 1978, the RO reviewed the 
veteran's service medical records and noted that she had 
reported symptoms of fatigue, malaise and burning on 
urination beginning in January 1973, that a July 1973 X-ray 
revealed pulmonary infiltrate, and that a biopsy performed in 
November 1973 revealed sarcoidosis.  The RO also noted that a 
service hospital report dated in March 1975 showed that the 
veteran had Cushing's syndrome resulting from steroids.  The 
rating decision also reviewed the contents of the VA 
examination.  The RO then granted service connection for 
pulmonary sarcoidosis, and assigned a 10 percent rating under 
Diagnostic Codes 6899-6802.  The RO also granted service 
connection for Cushing's syndrome secondary to steroids, and 
assigned a noncompensable rating.    

The veteran was notified of the decision, but she did not 
perfect an appeal and the decision became final.  Under the 
applicable law and regulations, previous determinations which 
are final and binding, including decisions regarding service 
connection, will be accepted as being correct in the absence 
of clear and unmistakable error.  See 38 C.F.R. § 3.105(a).

"Clear and unmistakable error" is the kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  Subsequently developed evidence is 
not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235-
236 (1993). 

The Board finds that the decision of June 20, 1978, which 
assigned a 10 percent initial rating for the service-
connected pulmonary sarcoidosis does not contain clear and 
unmistakable error.  The Board finds that there is no showing 
that the decision which assigned the rating was not based on 
the correct facts as they were known at that time or was not 
in accordance with the existing law and regulations.  On the 
contrary, the rating decision shows that the RO considered 
the evidence which was of record at that time, reviewing both 
the service medical records and the VA examination report.  
The Board finds that the RO exercised reasonable discretion 
when deciding the claim.  Although the decision did not 
specifically discuss the disability ratings assigned by the 
physical evaluation board, which had initially been 60 
percent and later 30 percent, the Board finds that this did 
not materially affect that decision.  The RO is not bound by 
such assessments by the service department with respect to 
the specific disability rating, but instead is required to 
review the evidence regarding the current severity of the 
disorder and render its own assessment.  The Board also notes 
that the most pertinent evidence in assigning the disability 
evaluation was the VA examination report of May 1978, rather 
than the older less contemporaneous service records.  
Although the appellant disagrees with the conclusion reached 
by the RO that the disorder warranted only a 10 percent 
rating, an asserted failure to evaluate and interpret the 
evidence correctly is not clear and unmistakable error.  See 
generally, Eddy v. Brown, 9 Vet. App. 52 (1996).  

The Board also finds that the decision by the RO was in 
accordance with the applicable law and regulations.  With 
respect to any argument that the rating decision was not in 
accordance with the rating criteria, the Board notes that 
under the Schedule for Rating Disabilities, Diagnostic Code 
6802, a lung disorder warranted a 10 percent rating if the 
disorder was definitely symptomatic with pulmonary fibrosis 
and moderate dyspnea on extended exertion.  A 30 percent 
rating was warranted if the disorder was moderate in degree 
with considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by pulmonary function tests.  A 60 
percent rating was warranted for a disorder which is severe, 
with extensive fibrosis, severe dyspnea on slight exertion 
with corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment in health.  The Board 
finds no error in the choice of the particular diagnostic 
code, nor with the section of the 10 percent rating rather 
than the 30 or 60 percent rating.  The Board notes that 
pulmonary function testing by the service department in 
January 1978 had resulted in a finding of normal spirometry 
and was therefore most consistent with a 10 percent rating 
rather than higher ratings which contemplated impairment 
confirmed by pulmonary function tests.  Therefore, there was 
no clear and unmistakable error on that basis.  

To the extent that the veteran asserts that there was legal 
error in that the RO failed to properly develop the evidence 
pursuant to the duty to assist, the Board notes that vague 
allegations that the prior adjudication failed to follow the 
law or regulations cannot satisfy the stringent pleading 
requirements for the assertion of clear and unmistakable 
error.  See Fugo v. Brown, 6 Vet. App. at 44-45.  A failure 
to fully develop evidence is not considered to be clear and 
unmistakable error.  "[T]he VA's breach of the duty to assist 
cannot form a basis for a claim of CUE because such a breach 
creates only an incomplete rather than an incorrect record."  
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Nor may the 
failure to follow procedures in the VA Physician's Guide for 
Disability Evaluation Examinations be a basis for finding 
clear and unmistakable error because that guide was not a 
statute or regulation.  See Allin v. Brown, 6 Vet. App. 207, 
214 (1994).  Thus, any argument that the evidence was not 
fully developed does not constitute a basis for concluding 
that the decision which relied on that report contained clear 
and unmistakable error.  

Finally, the Board notes that the veteran has submitted 
additional recent evidence showing that she meets the 
criteria for a combined rating of 70 percent and she has been 
granted a total disability rating based on individual 
unemployability.  However, subsequently obtained evidence may 
not be considered when determining whether a prior decision 
contains clear and unmistakable error.

For the foregoing reasons, the Board finds that there is no 
clear and unmistakable error in the prior rating decision of 
June 20, 1978, which assigned a 10 percent initial rating for 
pulmonary sarcoidosis.  Accordingly, the benefit sought on 
appeal is denied.


ORDER

The decision of June 20, 1978, which assigned a 10 percent 
initial rating for sarcoidosis does not contain clear and 
unmistakable error.  The appeal is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


